DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on October 31, 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0125865 (Abdelgany) in view of U.S. Patent Application Publication No. 2006/0189999 (Zwirkoski).
Regarding claims 1 and 11, Abdelgany discloses a cage device comprising first and second segments (6/8 or 8/9, e.g.) pivotally connected by a hinge (7), wherein pivoted movement of said segments with respect to each other is limited by a first stopper portion of said first segment abutting against a second stopper portion of said second segment (adjacent walls of adjacent segments 6/8 or 8/9 abut against each other to limit pivoted movement of segments relative to each other, see Figs. 1(A)-1(G) and 12(A)-12(F)).
Abdelgany fails to disclose wherein said first segment and said second segment have mating ratchet teeth, the first and second segments being pivotable about the hinge in controlled steps per the teeth spacing of the mating ratchet teeth, though Abdelgany does disclose the segments have mating arc segments (see Fig. 2).  However, Zwirkoski discloses an intervertebral implant comprising first and second segments (see Figs. 17A and 17B) wherein the first and second segments have mating ratchet teeth (421/420) disposed along respective arcs of the segments (see Figs. 17A and 17B and paragraph [0080]), the first and second segments being pivotable relative to each other in controlled steps per the teeth spacing of the mating ratchet teeth (see Figs. 17A and 17B and paragraph [0080]; segments are shown having spaced teeth that allow for controlled, incremental steps as the segments are pivoted relative to each other).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the mating arc surfaces of Abdelgany to have mating ratchet teeth as suggested by Zwirkoski such that the segments are pivotable about the hinge in controlled steps in order to facilitate precise rotation of the segments while providing secure interlocking of the segments (see Zwirkoski, paragraph [0080]).
Regarding claim 2, Abdelgany discloses wherein said first and second segments are formed with bone graft chambers (64/123/132).
Regarding claim 6, Abdelgany discloses further comprising a pushing element (5) operative to push one of the segments relative to the other segment for controlled pivoting of the first and second segments relative to one another (see paragraphs [0057] and [0059]).
Regarding claim 8, Abdelgany discloses wherein said pushing element is off-center with respect to said hinge (see Figs. 1(C) and 2, e.g.).
Regarding claim 10, Abdelgany discloses comprising a tool (5) for manipulating the segments.
Claims 1, 2, 6, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0079883 (Butler) in view of Zwirkoski.
Regarding claims 1 and 11, Butler discloses a cage device (10) comprising first and second segments (13/15) pivotally connected by a hinge (16), wherein pivoted movement of said segments with respect to each other is limited by a first stopper portion of said first segment abutting against a second stopper portion of said second segment (stopper portions 54/76 co-act to limit pivoting of the segments to prevent over extending, see paragraph [0040], e.g.).
Butler fails to disclose wherein said first segment and said second segment have mating ratchet teeth, the first and second segments being pivotable about the hinge in controlled steps per the teeth spacing of the mating ratchet teeth, though Butler does disclose the segments have mating arc segments (see Figs. 1-3, e.g.).  However, Zwirkoski discloses an intervertebral implant comprising first and second segments (see Figs. 17A and 17B) wherein the first and second segments have mating ratchet teeth (421/420) disposed along respective arcs of the segments (see Figs. 17A and 17B and paragraph [0080]), the first and second segments being pivotable relative to each other in controlled steps per the teeth spacing of the mating ratchet teeth (see Figs. 17A and 17B and paragraph [0080]; segments are shown having spaced teeth that allow for controlled, incremental steps as the segments are pivoted relative to each other).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the mating arc surfaces of Butler to have mating ratchet teeth as suggested by Zwirkoski such that the segments are pivotable about the hinge in controlled steps in order to facilitate precise rotation of the segments while providing secure interlocking of the segments (see Zwirkoski, paragraph [0080]).
Regarding claim 2, Butler discloses wherein said first and second segments are formed with bone graft chambers (30) (apertures 30 are capable of being filled with bone graft; see paragraph [0046], e.g.).
Regarding claim 10, Butler discloses comprising a tool (100) for manipulating the segments.
Additionally regarding claims 1 and 11, Butler discloses a cage device (210) comprising first and second segments (212/216 or 214/216) pivotally connected by a hinge (218 or 222), wherein pivoted movement of said segments with respect to each other is limited by a first stopper portion of said first segment abutting against a second stopper portion of said second segment (adjacent walls of adjacent segments 212/216 or 216/214 abut against each other to limit pivoted movement of segments relative to each other, see Figs. 10-18; see also paragraph [0057]).
Butler to disclose wherein said first segment and said second segment have mating ratchet teeth, the first and second segments being pivotable about the hinge in controlled steps per the teeth spacing of the mating ratchet teeth, though Butler does disclose the segments have mating arc segments (see Figs. 17 and 18).  However, Zwirkoski discloses an intervertebral implant comprising first and second segments (see Figs. 17A and 17B) wherein the first and second segments have mating ratchet teeth (421/420) disposed along respective arcs of the segments (see Figs. 17A and 17B and paragraph [0080]), the first and second segments being pivotable relative to each other in controlled steps per the teeth spacing of the mating ratchet teeth (see Figs. 17A and 17B and paragraph [0080]; segments are shown having spaced teeth that allow for controlled, incremental steps as the segments are pivoted relative to each other).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the mating arc surfaces of Butler to have mating ratchet teeth as suggested by Zwirkoski such that the segments are pivotable about the hinge in controlled steps in order to facilitate precise rotation of the segments while providing secure interlocking of the segments (see Zwirkoski, paragraph [0080]).
Regarding claim 6, Butler discloses further comprising a pushing element (286) operative to push one of the segments relative to the other segment for controlled pivoting of the first and second segments relative to each other (see paragraphs [0054] and [0056]).
Regarding claim 9, Butler discloses wherein said hinge (218) comprises a variable center of rotation (due to hinge 218 sliding in slot 292, see Figs. 10-18 and paragraph [0052]).
Regarding claim 10, Butler discloses comprising a tool (286; see also insertion tool, paragraph [0055]) for manipulating the segments.
Regarding claim 12, Butler discloses wherein the pushing element is operatively coupled to the first segment (216) and configured to translate relative to the first segment (when element 286 is received in bore 288, see paragraph [0054] and Fig. 14).
Regarding claim 13, Butler discloses wherein the pushing element comprises a screw (see paragraph [0054]; 286 can be a screw). 
Claims 1, 6, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,795,493 (Bannigan) in view of Zwirkoski.
Regarding claims 1, 6, 7, and 11, Bannigan discloses a cage device (10) comprising first and second segments (20/30) pivotally connected by a hinge (42), wherein pivoted movement of said segments with respect to each other is limited by a first stopper portion of said first segment abutting against a second stopper portion of said second segment (adjacent walls of adjacent segments 20/30 abut against each other to limit pivoted movement of segments relative to each other, see Figs. 1-7); comprising a pushing element (insertion tool, see col. 3, lines 11-25) operative to push one of the segments relative to the other segment, wherein said pushing element is centered with respect to said hinge (see Figs. 1-7 and col. 3, lines 11-25).
Bannigan to disclose wherein said first segment and said second segment have mating ratchet teeth, the first and second segments being pivotable about the hinge in controlled steps per the teeth spacing of the mating ratchet teeth, though Bannigan does disclose the segments have mating arc segments (see Figs. 1-7).  However, Zwirkoski discloses an intervertebral implant comprising first and second segments (see Figs. 17A and 17B) wherein the first and second segments have mating ratchet teeth (421/420) disposed along respective arcs of the segments (see Figs. 17A and 17B and paragraph [0080]), the first and second segments being pivotable relative to each other in controlled steps per the teeth spacing of the mating ratchet teeth (see Figs. 17A and 17B and paragraph [0080]; segments are shown having spaced teeth that allow for controlled, incremental steps as the segments are pivoted relative to each other).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the mating arc surfaces of Abdelgany to have mating ratchet teeth as suggested by Zwirkoski such that the segments are pivotable about the hinge in controlled steps in order to facilitate precise rotation of the segments while providing secure interlocking of the segments (see Zwirkoski, paragraph [0080]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Abdelgany in view of Zwirkoski, and further in view of Blain
Regarding claim 3, Abdelgany fails to disclose wherein said hinge comprises an eccentric hinge.  However, Blain discloses a cage device (100) comprising first and second segments (114/102) pivotally connected by a hinge (308/128), wherein said hinge comprises an eccentric hinge (see paragraph [0053]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have the hinge be eccentric as suggested by Blain as Blain suggests such a hinge is suitable for a spinal implant (see paragraph [0053]), and because such a modification merely involves substituting one known type of hinge from a known implant for another known type of hinge from another known type of implant without any unpredictable results.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Butler in view of Zwirkoski, and further in view of Blain
Regarding claim 3, Butler fails to disclose wherein said hinge comprises an eccentric hinge.  However, Blain discloses a cage device (100) comprising first and second segments (114/102) pivotally connected by a hinge (308/128), wherein said hinge comprises an eccentric hinge (see paragraph [0053]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have the hinge be eccentric as suggested by Blain as Blain suggests such a hinge is suitable for a spinal implant (see paragraph [0053]), and because such a modification merely involves substituting one known type of hinge from a known implant for another known type of hinge from another known type of implant without any unpredictable results.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Abdelgany in view of Zwirkoski, and further in view of Butler.
Regarding claim 9, Abdelgany fails to disclose wherein said hinge comprises a variable center of rotation.  However, Butler discloses a cage device (210) comprising first and second segments (212/216) pivotally connected by a hinge (218), wherein said hinge (218) comprises a variable center of rotation (due to hinge 218 sliding in slot 292, see Figs. 10-18 and paragraph [0052]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the hinge to have a variable center of rotation as suggested by Butler to allow the segments to be translationally and pivotally adjustable relative to each other to allow more flexibility in the positioning of the cage device.  
Response to Arguments
Applicant's arguments filed October 31, 2022 have been fully considered but they are not persuasive. 
Applicant argues on page 4 of the Remarks that a POSITA would not modify the devices of Abdelgany, Butler, and Bannigan to include the ratchet mechanism of Zwirkoski iso that rotation of the segments can be made in controlled steps per teeth spacing of the mating ratchet teeth.  The examiner disagrees.  As noted above, Zwirkoski suggests the first and second segments being pivotable relative to each other in controlled steps per the teeth spacing of the mating ratchet teeth (see Figs. 17A and 17B and paragraph [0080]; segments are shown having spaced teeth that allow for controlled, incremental steps as the segments are pivoted relative to each other).  Additionally, see the definition of the verb ratchet, “to cause to move by steps or degrees”, see https://www.merriam-webster.com/dictionary/ratchet (last visited November 16, 2022).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773